Citation Nr: 0509358	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-28 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to service 
connected Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service connected Type II diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2003 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in January 2005.

The issue of entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service connected Type II diabetes mellitus is  addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran does not currently have peripheral neuropathy 
of the lower extremities.

2.  The veteran does not currently have peripheral neuropathy 
of the right upper extremity.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to Type 
II diabetes mellitus is not warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).


2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
Type II diabetes mellitus is not warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

VCAA notice letters furnished to the veteran by the RO in May 
2002, December 2002, August 2003, and August 2004 informed 
him of the evidence needed to substantiate his claims, the 
evidence which VA had obtained and would attempt to obtain, 
and of the evidence which he was expected to submit in 
support of his claims.  The RO's August 2004 VCAA notice 
letter requested that the veteran provide any evidence in his 
possession which pertained to his claims.  VA thus provided 
all of the four elements of notice as stated by the Court in 
Pelegrini II and thereby fulfilled the duty to notify 
pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claims decided herein.  VA obtained the 
veteran's VA medical treatment records.  In addition, VA 
afforded the veteran a VA medical examination to evaluate the 
neurological status of his extremities.  The veteran and his 
representative have not identified any additional existing 
evidence which might be pertinent to the claims decided 
herein.  The Board, therefore, finds that further assistance 
is not required and the claims decided herein are ready for 
appellate review.    

II. Legal Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

III. Factual Background and Analysis

A rating decision in August 2001 granted entitlement to 
service connection for Type II diabetes mellitus as a result 
of exposure to herbicides.  The veteran has asserted that he 
has peripheral neuropathy of his upper and lower extremities 
which is related to his service connected Type II diabetes 
mellitus.

At a VA peripheral nerves examination in June 2002, the 
examining physician found that the veteran had symptoms 
compatible with ulnar neuritis of the left upper extremity.  
He stated that the veteran's neuropathy of the left upper 
extremity was not like the mostly symmetrical sensory 
involvement in a stocking and glove distribution of typical 
diabetes mellitus peripheral neuropathy.  He recommended that 
the veteran undergo an EMG [electromyelogram] and nerve 
conduction study of his left upper extremity.  

VA sensory and motor nerve conduction studies of the 
veteran's upper extremities in November 2002 resulted in 
findings of bilateral median neuropathy at the level of the 
wrist and bilateral ulnar neuropathy at the level of the 
elbow, both worse on the left as opposed to the right.

At a VA examination in November 2002, the assessment was 
peripheral neuropathy with bilateral median neuropathy at the 
level of the wrist and bilateral ulnar neuropathy at the 
level of the elbow.

At a VA annual primary care physical examination in April 
2004, the pertinent diagnosis was diabetes mellitus since 
1989 without significant sequelae.

At a VA podiatry clinic in April 2004, the veteran reported 
that he had no sensations of burning, tingling, or numbness 
of his feet.

At a VA peripheral nerves examination in September 2004, the 
examiner reported that he had reviewed the veteran's claims 
file and his computerized VA treatment records.  The veteran 
complained of pain in the calves of his legs and of pain in 
the right hip which had been diagnosed as trochanteric 
bursitis.  He walked a mile a day and he lifted weights.  He 
had no pain with those activities.  It was noted that in 
August 2004 a VA podiatrist found no diabetic neuropathy in 
the veteran's lower extremities.  With regard to his upper 
extremities, the veteran had no strength problems or sensory 
complaints related to his right hand.  He stated that at 
times he had some burning pain along the radial aspect of his 
bilateral forearms.  His complaints concerning his left upper 
extremity included weakness of handgrip, trouble picking 
things up with his left hand, and stiffness of his left hand 
after writing for 30 minutes.  A neurological examination of 
the lower extremities was essentially unremarkable.  Strength 
and sensation of the lower extremities were normal.  
Neurological examination of the upper extremities revealed no 
muscle atrophy and normal sensation of the hands and arms.  
No interosseous weakness was identified.  Hand strength, 
pinch strength, and grip strength were normal.  Tinel's sign 
was mildly positive at the wrists bilaterally and at the left 
elbow.  Tinel's sign was negative at the right elbow.  
Phalen's test was negative.  There was mild tenderness over 
the lateral epicondyles at the elbows.  Sensation was intact 
to light touch, position sense, vibration sense, and 
Weinstein monofilament.

The peripheral nerves examination diagnoses were as follows:

(1)	Diabetes mellitus type 2;
(2)	No peripheral neuropathy of the lower extremities 
is identified.  The veteran does not have complaints 
consistent with peripheral neuropathy and exam does not 
show any findings of peripheral neuropathy.  
Additionally, the previous nerve conduction study did 
not identify any lower extremity peripheral neuropathy.
(3)	No neuropathy identified of the right upper 
extremity on exam or by history.  I note that the prior 
nerve conduction study did show median and ulnar 
neuropathies of the right arm.  In my opinion, these 
have resolved.  Any such neuropathy would not be due to 
diabetes, for the reasons discussed below.
(4)	Median and ulnar neuropathy of the left upper 
extremity.  Currently, symptoms and exam indicate that 
this is very mild.  It is my medical opinion that this 
left arm condition is not secondary to [the veteran's] 
diabetes.  This type of neuropathy is very common in 
adults, and according to Harrison's Principles of 
Internal Medicine, 15th ed., 2001, is usually caused by 
direct trauma, compression, or nerve entrapment.  
Diabetes is not listed as a common cause of this type 
of neuropathy.
(5)	No upper or lower extremity diabetic neuropathy is 
identified.

The medical evidence of record clearly demonstrates that the 
veteran currently does not have any peripheral neuropathy of 
the lower extremities, and so there is no basis on which to 
allow secondary service connection for such disability.  See 
38 C.F.R. § 3.310 (2004); Rabideau, supra.

The clinical findings and opinion of the VA peripheral nerves 
examiner in September 2004 that the veteran's prior mild 
neuropathy of the right upper extremity had resolved and that 
he does not currently have peripheral neuropathy of the right 
upper extremity are uncontroverted.  Therefore, the Board 
finds that the preponderance of the credible evidence of 
record demonstrates that the veteran does not currently have 
the disability of peripheral neuropathy of the right upper 
extremity, and so there is no basis on which to allow 
secondary service connection for such disability.  See 
38 C.F.R. § 3.310 (2004); Rabideau, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to Type II diabetes 
mellitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity as secondary to Type II diabetes 
mellitus is denied.


REMAND

With regard to the issue of entitlement to service connection 
for peripheral neuropathy of the left upper extremity as 
secondary to Type II diabetes mellitus, the VA peripheral 
nerves examiner in September 2004 diagnosed peripheral 
neuropathy of the left upper extremity and found that such 
peripheral neuropathy of the left upper extremity was not 
caused by the veteran's Type II diabetes.  However, the 
examiner did not address the issue of whether the veteran's 
peripheral neuropathy of the left upper extremity has been 
aggravated by his Type II diabetes.  Secondary service-
connection may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore, the Board finds that a medical opinion on 
the issue of whether the veteran's peripheral neuropathy of 
the left upper extremity has been aggravated by his Type II 
diabetes is necessary to decide the claim on appeal, see 
38 C.F.R. § 3.159(c)(4) (2004), and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
physician who conducted the September 
2004 VA peripheral nerves examination, if 
he is available, review his report of 
that examination and respond to the 
following questions:


	a.  Did the veteran's service-
connected Type II diabetes mellitus cause 
peripheral neuropathy of the left upper 
extremity?  

	b.  Did the veteran's service-
connected Type II diabetes mellitus 
result in any increase in the underlying 
severity of peripheral neuropathy of the 
left upper extremity?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that Type II diabetes mellitus did 
not cause but made peripheral neuropathy 
of the left upper extremity worse, the 
examiner should identify, to the extent 
possible, the baseline manifestations 
which are due to the effects of non-
service connected peripheral neuropathy 
of the left upper extremity and the 
increased manifestations which, in the 
examiner's opinion, are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.

2.  In the event that the physician who 
conducted the September 2004 VA 
peripheral nerves examination is not 
available, the AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to determine whether any relationship 
exists between the veteran's diabetes 
mellitus and his peripheral neuropathy of 
the left upper extremity.  The examiner 
must review the veteran's medical records 
in the claims file.  The examiner should 
then respond to the following:

	a.  Did the veteran's service-
connected Type II diabetes mellitus cause 
peripheral neuropathy of the left upper 
extremity?  

	b.  Did the veteran's service-
connected Type II diabetes mellitus 
result in any increase in the underlying 
severity of peripheral neuropathy of the 
left upper extremity?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that Type II diabetes mellitus did 
not cause but made peripheral neuropathy 
of the left upper extremity worse, the 
examiner should identify, to the extent 
possible, the baseline manifestations 
which are due to the effects of non-
service connected peripheral neuropathy 
of the left upper extremity and the 
increased manifestations which, in the 
examiner's opinion, are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.

3.  After all indicated development has 
been satisfactorily completed, the AMC 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


